Citation Nr: 1711961	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-08 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the Veteran's daughter, M.B.B., is entitled to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining 18 years of age.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This matter was previously before the Board in June 2016, when it was remanded for further development.

The Veteran appeared at a hearing before the undersigned in April 2016.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2016, the Board remanded this matter so the AOJ could assist the Veteran in obtaining treatment records for his daughter, M.B.B., and provide an examination if any of these records show that M.B.B. may have become permanently incapacitated for self-support prior to her 18th birthday.

The Veteran provided releases for several providers; however, the record shows these releases were rejected by the VA Private Medical Records Retrieval Center in Virginia Beach, Virginia, due to an invalid signature.  The record does not show the AOJ notified the Veteran of the deficiency or took any action to correct the deficiency prior to returning this matter to the Board.  Additionally, the Veteran submitted medical evidence that suggests M.B.B. may have become permanently incapacitated for self-support prior to her 18th birthday, to include diagnoses of cerebral palsy and mild mental retardation, triggering VA's duty to provide an examination.  Yet, the AOJ failed to provide an examination as directed by the Board.  The Board finds the AOJ's efforts fall short of the duty to assist and do not constitute substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran with obtaining all outstanding treatment records for his daughter, M.B.B.  If at any point it is determined a deficiency in a form completed by the Veteran prevents the records from being obtained, notify the Veteran of the deficiency and allow him the opportunity to correct the deficiency.  If these records cannot be obtained, a formal finding of unavailability must be made and the Veteran must be notified in accordance with 38 C.F.R. § 3.159.

2.  Obtain an opinion addressing whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's daughter, M.B.B., was permanently incapacitated for self-support prior to her 18th birthday.  The examination report must indicate that the selected examiner reviewed the claims file and must include a discussion of M.B.B.'s treatment history and diagnoses of all significant disabilities, to include cerebral palsy and mild mental retardation.  If the selected examiner determines that an examination must be conducted in order to provide the requested opinion, then an examination should be scheduled.

The examination report must include a complete rationale for the opinion provided.  If the examiner feels that the requested opinion cannot be provided without resorting to speculation, the examiner must state why this is so.

3.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

